Case 1:20-cr-00183-RJJ ECF No. 158, PageID.858 Filed 02/05/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                            Case No. 1:20−cr−183

   v.                                          Hon. Robert J. Jonker

ADAM DEAN FOX,
DANIEL JOSEPH HARRIS,

         Defendants.
                                        /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
set forth below:


Motion(s):             Motion to Withdraw as Attorney (ECF No. 155)
Date/Time:             February 10, 2021 11:00 AM
Magistrate Judge:      Sally J. Berens
Place/Location:        650 Federal Building, Grand Rapids, MI




                                            SALLY J. BERENS
                                            U.S. Magistrate Judge

Dated: February 5, 2021           By:        /s/ Jenny Norton
                                            Courtroom Deputy
